IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JOEL EDWARD FLOWERS,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4280

STATE OF FLORIDA,

      Respondent.

_____________________________/

Opinion filed September 1, 2017.

Petition – Ineffective Assistance of Counsel – Original Jurisdiction.

Joel Edward Flowers, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Anne Conley, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.